      Case 2:18-cv-00544-MHT-JTA Document 68 Filed 08/21/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT BINION and COREY                )
LEA,                                   )
                                       )
       Plaintiffs,                     )
                                       )        CIVIL ACTION NO.
       v.                              )          2:18cv544-MHT
                                       )               (WO)
THE UNITED STATES                      )
DEPARTMENT OF AGRICULTURE              )
and SONNY PERDUE,                      )
Secretary of Agriculture,              )
                                       )
       Defendants.                     )

                             OPINION AND ORDER

      This case is before the court on the recommendation

of the United States Magistrate Judge that plaintiffs’

motion      for    preliminary       injunction    be   denied     without

prejudice         and   that    plaintiffs’       motion     to     set    a

preliminary-injunction               hearing      and     for      limited

discovery on the matter be denied as moot.                      There are

no    objections        to     the    recommendation.             Upon    an

independent and de novo review of the record, the court

concludes that the recommendation should be adopted.

      Accordingly, it is ORDERED as follows:
   Case 2:18-cv-00544-MHT-JTA Document 68 Filed 08/21/20 Page 2 of 2




    (1) The     recommendation         of    the     United      States

Magistrate Judge (doc. no. 58) is adopted.

    (2) The motion for preliminary injunction (doc. no.

50) is denied without prejudice.

    (3) The motion to set a hearing for preliminary

injunction argument and limited discovery regarding the

same matter (doc. no. 51) is denied as moot.

    It is further ORDERED that this case is referred

back to the United States Magistrate Judge for further

proceedings.

    DONE, this the 21st day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
